TEXAS




Mrs.  B. L. Aver     Pre sldent
State Board of 3;’airdressers   and Cosmetology
Austin, Texas
                       Opinion Ro. v-651
                          ROI    Construction   of Section 11 (f),
                                 a rider to the current Deport-
                                 mental Appropriation    Bill, and
                                 sy(lc;io; 7 of Article  734b‘
                                  . . .
Dear Madam:

            Your letter    requesting   an opinion   of this   office,
in part,   reads:
           :;Sectlons 4 (a) and 4 (b) of Artlc’le 734b
       of the Penal Coda of the State of Texas sctis
       up the Board of Hairdressers  and Co~mrtologlsts
       showing the Members are appoldted by the Govera-
       or, take oath of office,  and must be confirmed by
       the Senate.
            %xtlon    7 of Article 734b of the Penal
       Code of the State of Texas gives members of the
       Board permission to attend Conventions and be
       reimbursed for such expenses.
             ‘In view of the above Sections of Article
       73411 this Board respectfully  requests your opln-
       ion as to whether or not the members of this
       Board are required to corply’wlth    Section 11(f)
       of the rider to Senate General Appropriation
       Bill No. 391 of the 50th Legislature    wherein it
       states2
               . ..Ro moneys herein appropriated
              “l                                   shall
       ever be spent to pay the traveling    expenses of
       any State empl.eyee to any type of convention
       within the State or without the State except
       upon advance written approval of the Attorney
       General as being for State’s   buslness.‘1l
Mrs. P. LO Avery,   ?age 2    (V-651)


            Section 6 and the pertinent     part of Sectlen
7 of Article   734b respectively read:

          ‘tsec. 6. The State Treasurer ef the State
     of Texas is hereby designated as custodian of
     all revenues derived under the provisions  of
     this Act, and all suah funds shall be credited
     by the State Treasurer to the ‘State Board of
     Cosmetologists Fund. I ”
           “Sec. 7d The members of the Board shall
     each receive a salary of Three Thousand Six
     Hundred ($3,600,00)     Bellars per year, payable
     in equal monthly payments, together with ac-
     tual expenses incurred in the performance of
     their official    duties,   previding such expenses
     shall be allowed If and when audited, approved
     and allowed by the State Comptroller.         Such
     salary of the Board me-nbers and Executive Sec-
     retary, as well as all other expenses incident-
     al to the discharge of their duties,        shall he
     allowed,   including reasonable expenses in ot-
     tending schools for the purpose of taking post
     graduate courses in beauty culture and attend-
                                  Y    It rl t . both
                                  ldtig !n iosevent    shall
     such expenses for any one Board member exceed
     the sum of One Bundred ($lOO,OO) Dollars for
     any one convention or post graduate course at-
     tended within the state nor more than Two Hun-
     dred ($200,00) Dellors for any one convention
     or post graduate course attended out of the
     State; e Q 0 All salaries        and expenses shall
     be paid out of the fund in the State Treasury
     to the credit of the Texas Board of Cosnetel-
     ogy on requisition     sfgned by the President and
     Secretary of the Board and a warrant of the
     State Comptroller DI1
            You have correctly  uoted in your letter  the
pertinent part of Section 11 ? f) of the general riders to
the Departmental Appropriation   Bill for the current bien-
nium     (S. B. No, 391, Acts 50th LecQ, p0 936)
          Appropriations   made to the Board for the current
bfennfum are found at pages 847 and 848, Acts 50th Legis-
lature,  Item 18 thereof is an appropriatian    of $6,000 for
each year to pay traveling   expenses of members of the
Mm. E. L. Avery,    Page 3     (v-651)


Board.    One of the special   riders    attached   to these   ap-
preprlations   reads:

           “Subject to the llmitaticns   set forth
     in the provisions   appearing at the end of
     this Act all appropriations    made herein for
     the State Board mf Hairdressers    and Cosme-
     tology shall be paid out of the receipts
     received under and by virtue of the provis-
     lens of Chapter 116, Acts Regular Seesion,
     44th Legislature   and any amendments there-
     to.”    (Art. 734b, V. P. C.)
          The appropriation for travel expense of mem-
bers of the Board contained in Item 18 must be consider-
ed in connection with this special rider and the perti-
nent part of Section 11 (f) to which that rider refers.
            This office  has heretofore  construed these
identical   riders which have. appeared in appropriation
bills   of former years and has consistently    held that ad-
vance written approval by the Attorney General was a
necessary prerequisite     for authority of the Comptroller
to pay traveling    expenses incurred in attending any type
of convention.     For your information,  we are enclosing
herewith Opinions Nos. C-4703 and O-4734.
             It is our opinion that members of the State
Board of Hairdressers     and Cosmetologists    are required
to comply with that part of Section 11 (f),        quoted in
your letter,    and obtain  “advance written    approval”  of
the Attorney General before traveling        expenses incurred
in attending any type of convention,       either within or
without the State, may be paid by the Comptroller.
           Section 44 of Article III of our Constitution,
among other things, in substance provides:

           The Legislature     shall not grant by ap-
     propriation     OP otherwise any amount of money
     out of the Treasury of the State, to any ln-
     dlvidual,    on a claim real or pretended, when
     same shall not have been provided for by pre-
     existing    law.
Mrs. E. L. Avery,   page 4   (v-651)


             The Legislature  has specifically    provided in
Set, 7 of Article     73&b that members of the Board shall
each receive reasonable expenses incurred in attending
conventions    of beauty culturists,    both state and na-
tional,   within the limitations     imposed therein.    There-
fore, if a member of the Board should attend such a
convention without having obtained advance written ap-
proval of the Attorney General, such member may submit
a claim for expenses so incurred to the Legislature
for approval o The Legislature       may PraPerly make an ap-
propriation    from the State Beard of Cas=etekgists       Fund
to pay the claim, subject to the limitations         imposed by
Section 7 as to amounts allowed for attending one con-
vention,    for that Section is a pre-existing     law for
such purpose.
                              SUEMARY

           The Previsian in Section 11(f) of the De-
     partmental Appropriation    Bill for the current
     biennium,requiring   advance written approval
     of the Attorney General that applicant’s      at-
     tendance at a named convention weuld be for
     State’s business,   applies to members of the
     State Beard of Hairdressers     and Ccsmetologists,
     Acts. 50th Leg., S. B. 391, sec. 11(f),      P. 9381
     Art. 734b, V. P. C.
                                       Yours very truly,
                                   ATTQRNEY
                                          GENERAL
                                                BF TEXAS




BWB:wb                                 Bruce W. Bryant
Encls.                                 Assistant

                                   APPRI)VRB
                                           :



                                         NEY GENERAL